DETAILED ACTION
Status of Claims 
This Final Office Action is responsive to Applicant's reply filed April 5, 2021. 
Claims 1-2, 9-13, 16-19, and 21 have been amended, claims 7-8, 14, and 20 have been cancelled, and claims 22-24 have been added new.
Claims 1-2, 4-5, 9-13, 15-19, and 21-24 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 101 rejections. 
Applicant’s amendments and arguments on pages 20-25 regarding 35 USC 103 are persuasive. The previously pending 35 USC 103 rejection is withdrawn. See below for reasoning.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With regard to the limitations of claims 1-2, 4-5, 9-13, 15-19, and 21-24, Applicant argues that the claims are patent eligible under 35 USC 101 because the pending claims are not directed toward an abstract idea and integrate the abstract idea into practical 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-5, 9-13, 15-19, and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 1-2, 4-5, 9, and 21-22 are directed toward a process, claims 16-19 and 24 are directed toward a product, and claims 10-13, 15, and 23 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward managing a calendar determining, by the computer system, a trusted crowd based on members being associated with a domain; requesting, by the computer system, the trusted crowd to vote on a level of importance of the calendar item to resolve a conflict; determining, by the computer system, that a vote from a member of the trusted crowd has not been received within a certain time period; predicting, by the computer system, the vote for the member of the trusted crowd by machine learning based on a voting history of the member of the trusted crowd with respect to calendar items related to a subject of the calendar item, wherein the predicted vote corresponds to a numeric value within a numeric range indicating the level of importance; determining, by the computer system, the level of importance of the calendar item from the predicted vote and votes from remaining members of the trusted crowd; and altering, by the computer system, the calendar item based on the determined level of importance to change occurrence of the event to an altered time of the calendar item to resolve the conflict (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing meeting data for calendar items by allowing human users to vote / have a say (based on preferences) in the details of the calendar event, which is managing relationships and interactions. The Applicant’s claimed limitations are merely analyzing meeting data and proposing calendar event item recommendations, which is directed towards the abstract idea of Organizing Human Activity.

In addition, dependent claims 2, 4-5, 9, 11-13, 15, 17-19, and 21-24 further narrow the abstract idea and dependent claims 4, 9, 17-19, and 22-24 additionally recite “configuring a user profile including preferences of a user of the calendar according to received input, sending a reminder to vote, requesting the delegatee to vote, extracting the subject, and replacing the subject of the calendar item” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical 
The claimed “computer system via a network, at least one processor, memory connected to the at least one processor, calendar, and computer program product comprising at least one non-transitory computer readable storage medium having computer readable program code embodied therewith for execution on at least one processor of a processing device” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-2, 4-5, 9, and 21-22; System claims 10-13, 15, and 23; and Product claims 16-19 and 24 recite 
In addition, claims 2, 4-5, 9, 11-13, 15, 17-19, and 21-24  further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being 

Allowable Subject Matter
Claims 1-2, 4-5, 9-13, 15-19, and 21-24 are allowable over the prior art, but remain rejected under §101 for the reasons set forth above. Independent claims 1, 10, and 16 disclose a system, product, and method for trusted voting predictions for calendar items to automatically schedule/reschedule events and event details utilizing calendar functions by predicting how certain trusted users will vote, when they have not voted, taking into account importance of those votes.

DeLuca et al. (US 2014/0208445 A1) – which discloses temporary obfuscation of data during collaborative communications. 
Johnson et al. (US 2017/0300869 A1) – which discloses rescheduling events to defragment calendar data structures.
Zhang et al. (US 6,016,478 B1) – which discloses a scheduling system with ways for peer to peer scheduling of remote users.
Chua et al. (US 2011/0282684 A1) – which discloses self updating intelligent procedure duration estimation for scheduling.
Gorman-Ladd et al. (US 10,643,292 B1) – which discloses trust based scheduling of events that takes into account voting via a social platform.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1, 10, and 16, such as trusted voting predictions for calendar items to automatically schedule/reschedule events and event details utilizing calendar functions by predicting how certain trusted users will vote, when they have not voted, taking into account importance of those votes.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight and the combination/arrangement of features are not found in analogous art. Specifically the claimed “managing a calendar comprising: receiving, by a computer system via a network, a calendar item for an event; determining, by the computer system, a trusted crowd based on members being associated with a domain; requesting, by the computer system, the trusted crowd to vote on a level of determining, by the computer system, that a vote from a member of the trusted crowd has not been received within a certain time period; predicting, by the computer system, the vote for the member of the trusted crowd by machine learning based on a voting history of the member of the trusted crowd with respect to calendar items related to a subject of the calendar item, wherein the predicted vote corresponds to a numeric value within a numeric range indicating the level of importance; determining, by the computer system, the level of importance of the calendar item from the predicted vote and votes from remaining members of the trusted crowd; and altering, by the computer system, the calendar item based on the determined level of importance to change occurrence of the event to an altered time of the calendar item to resolve the conflict (as required by independent claims 1, 10, and 16)”, thus rendering claims 1, 10, 16 and their dependent claims as allowable over the prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683